 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                      CENTRAL DISTRICT OF CALIFORNIA
 7
 8   BIRD-B-GONE, INC., a California            CASE NO. 8:19-cv-00886-DOC-JDE
     corporation,
 9                                              Judge:      Hon. David O. Carter
                         Plaintiff,
10                                              STIPULATED JUDGMENT
            v.                                  OF INVALIDITY [39]
11
     FLOCK FREE BIRD CONTROL
12   SYSTEMS AND SERVICES, LLC,                 Complaint Filed: May 10, 2019
     a New Jersey corporation;                  Trial Date:      TBD
13   THOMAS KAPS, an individual; and
     PAUL ROSARIO, an individual;
14   and DOES 1 through 10,
15                       Defendants.
16
17
18         Before this Court is the Joint Stipulation for Entry of Judgment of Invalidity
19 filed by Plaintiff BIRD-B-GONE, INC. (“Bird-B-Gone” or “Plaintiff”) and
20 Defendants FLOCK FREE BIRD CONTROL SYSTEMS AND SERVICES, LLC
21 (“Flock Free”), THOMAS KAPS, and PAUL ROSARIO (collectively
22 “Defendants”), which are collectively referred to as the “Parties” in the above case.
23 Based on the stipulation of the Parties, and good cause appearing, the parties’ joint
24 stipulation is APPROVED and SO ORDERED. Accordingly, IT IS HEREBY
25 ORDERED, ADJUDGED AND DECREED THAT:
26         1.    United States Patent No. D829, 299 (“D829299”) is hereby declared
27         and adjudged invalid.
28
                                              -1-
                                      Stipulated Judgment
 1       2.    Plaintiff is directed to provide the United States Patent and Trademark
 2       Office (“USPTO”) notice of this Judgment.
 3
 4
 5 IT IS SO ORDERED.
 6
 7   DATED: August 26, 2019
 8                                      HONORABLE DAVID CARTER
 9                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-
                                 Stipulated Judgment
